DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on March 09, 2021 in response to PTO office action mailed on December 09, 2020.

Claims 1, 8 and 15 are amended.  Claims 1-20 are pending. The amendment has been entered.

Applicant’s amendment to the abstract with respect to the objection of the specification has been fully considered.  As a result, the objection has been withdrawn.

The interpretation of claim 15 under 35 U.S.C 112(f) has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 

Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fail to reach or suggest the claimed limitations as recited in the independent claims 1, 8 and 15.
In particular, the closest cited prior art, the combination of Cao et al. (US 2011/0145005 A1) with Roy et al (US 2013/0110861 A1) with Mulligen et al. (US 2011/0179026 A1) fails to teach the claimed limitations.  Therefore, the 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn.  Thus, claims 1-20 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.

Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164